  Case 17-11620         Doc 40     Filed 10/03/18 Entered 10/03/18 07:52:15              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-11620
         TONISHA L HENDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/12/2017.

         2) The plan was confirmed on 07/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/23/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-11620        Doc 40       Filed 10/03/18 Entered 10/03/18 07:52:15                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $2,045.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,045.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,096.59
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $95.68
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,192.27

Attorney fees paid and disclosed by debtor:                  $290.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARGON AGENCY                    Unsecured          96.00           NA              NA            0.00       0.00
Acceptance Now                   Secured           750.00           NA           750.00          72.10       0.00
Acceptance Now                   Unsecured      3,804.28            NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA           6.92            6.92           0.00       0.00
CCS COLLECTIONS                  Unsecured         328.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,600.00       1,967.48        1,967.48           0.00       0.00
COMMONWEALTH EDISON              Unsecured          66.00        124.32          124.32           0.00       0.00
Convergent Outsourcing           Unsecured         907.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured         630.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        6,454.23       7,979.79        7,979.79        578.57     202.06
CREDIT MANAGEMENT LP             Unsecured      1,794.00            NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         672.00           NA              NA            0.00       0.00
DIRECTV                          Unsecured         130.00           NA              NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         405.00           NA              NA            0.00       0.00
GLOBAL PAYMENTS                  Unsecured         337.00           NA              NA            0.00       0.00
GOLD CASH                        Unsecured         300.00           NA              NA            0.00       0.00
Guaranty Bank                    Unsecured            NA          73.27           73.27           0.00       0.00
IC SYSTEM INC                    Unsecured         235.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         569.08           NA           573.34           0.00       0.00
IL DEPT OF REVENUE               Secured              NA         573.34          573.34           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,184.50           0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      5,449.35       5,562.47        5,562.47           0.00       0.00
INTERSTATE POWER                 Unsecured          55.00         66.01           66.01           0.00       0.00
Speedy Check Cashers             Unsecured         140.00           NA              NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         700.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured          40.00           NA              NA            0.00       0.00
TCF BANK                         Unsecured         200.00           NA              NA            0.00       0.00
UNIVERSITY OF IL MEDICAL CNT     Unsecured         900.00           NA              NA            0.00       0.00
US BANK                          Unsecured         500.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-11620         Doc 40      Filed 10/03/18 Entered 10/03/18 07:52:15                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,979.79            $578.57           $202.06
       All Other Secured                                  $1,323.34             $72.10             $0.00
 TOTAL SECURED:                                           $9,303.13            $650.67           $202.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,373.81                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,192.27
         Disbursements to Creditors                               $852.73

TOTAL DISBURSEMENTS :                                                                        $2,045.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
